DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending in this application.

Election/Restrictions
Applicant’s election of Group I, claims 8-14, in the reply filed on February 26, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US 2009/0081595) or Maruyama (US 2012/0045899) in view of Taniguchi (JP 2010/034214) or Nohama Shiyouji (JP 2000/182918).
Hatakeyama teaches a patterning process.  Paragraph 0396 and Figure 1A teach a substrate 10 and photoresist layer 30.  Paragraph 0398 and Figure 1B teach the exposure and development of the photoresist layer to form a photoresist pattern.  Paragraph 0400 teaches rinsing the substrate.  Paragraph 0411 and Figure 1D teach coating the substrate with the photoresist pattern with a reversal film 40.  Paragraph 0412 and Figure 1E teach removing the photoresist pattern leaving the reversal film pattern.  Paragraph 0413 and Figure 1F teach further processing such as etching.
Maruyama teaches a patterning process.  Paragraph 0105 teaches applying a resist layer to a substrate.  Paragraph 0106 teaches exposing and developing the resist layer to form resist patterns.  Paragraph 0107 teaches applying a reversal film composition to the substrate with the resist patterns.  Paragraph 0108 teaches then removing the resist patterns to leave the reversal film pattern.  Claim 5 teaches maintaining the temperature at room temperature or at a temperature up to 180 degrees C when forming the reversal film composition.
Hatakeyama and Maruyama teach photoresist reversal film processing with Maruyama teaching temperature control.  Taniguchi and Nohama Shiyouji provide further teachings on the temperature control.
Taniguchi teaches temperature control during processing.  Specifically, it is taught that the temperature control of substrate processing apparatus (paragraph 0001).  Paragraph 0003 teaches it can be used in all substrate processing methods.  Paragraph 
Nohama Shiyouji teaches controlling the temperature of a rinsing liquid (paragraph 0012).  The substrate is rotated and the liquid is applied through nozzles (Figures 1B and 3B.  The liquid is taught to be kept at a constant temperature (paragraph 0015).  It is taught that this stably controls temperature and avoids changes in temperature.
Therefore, it would have been obvious to apply temperature control in photoresist reversal processing as taught by Hatakeyama and Maruyama because Taniguchi and Nohama Shiyouji teach the conventionality of temperature control in substrate processing with Nohama Shiyouji teaching that it stably controls temperature and avoids changes in temperature which could be detrimental to the processing.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama, Maruyama, Taniguchi and Nohama Shiyouji as applied to claims 8 and 14 above, and further in view of Harumoto (US 2007/0009839) and Shimoaoki (JP 2015/023172).
The teachings of Hatakeyama, Maruyama, Taniguchi and Nohama Shiyouji are taught above.  These references do not the specifics of the rinsing (claims 9-11 and 13) and rinsing the backside (claim 12).  These are taught by Harumoto and Shimoaoki.
Harumoto teaches applying a resist layer which is then exposed and developed to form patterns (paragraph 0013).  It is taught that the development liquid is replaced with a rinsing liquid and a polymer is added and applied to cover the entire surface 
Shimoaoki teaches that the backside of the substrate has rinsing liquid applied while rotating the substrate to avoid collapse of the pattern (paragraph 0013).
	Therefore, it would have been obvious to have used a rinsing step in an image reversal process because Harumoto and Shimoaoki teach that such a process step leads to improved pattern formation without pattern collapse.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Kathleen Duda/

KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737